Brink, J.
Appeal from a decision of the Unemployment Insurance Appeal Board denying the claimant unemployment insurance benefits on the ground that she was not available for employment. Following a hearing, the Referee made a determination of unavailability on the ground that the claimant failed to make an active search for employment. This was a question of fact, and the decision of the Appeal Board must be considered as final. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Staley, Jr., JJ., concur with Brink, J.